UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF COMPANY, INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA (Address of principal executive offices) (Zip Code) (831) 422-9300 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesþNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 82,649,706 common shares outstanding as of August 1, 2010. FEEL GOLF COMPANY, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Condensed Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-2 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2010 and June 30, 2009 (Unaudited) F-3 Condensed Statements of Cash Flows for the Three and Six Months Ended June 30, 2010 and June 30, 2009(Unaudited) F-5 Notes to Condensed Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T— Controls and Procedures 6 Part II — Other Information Item1 — Legal Proceedings 7 Item 1A — Risk Factors 7 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 7 Item3 — Defaults Upon Senior Securities 7 Item4 — Submission of Matters to a Vote of Security Holders 7 Item5 — Other Information 7 Item6 —Exhibits 7 Certification of CEO and CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION Index to Financial Statements CONDENSED BALANCE SHEETS F-2 CONDENSED STATEMENTS OF OPERATIONS F-3 CONDENSED STATEMENTS OF CASH FLOWS F-4 NOTES TO THE CONDENSED FINANCIAL STATEMENTS F-5 FEEL GOLF CO., INC. Condensed Balance Sheets ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Barter receivable Receivable from shareholder Inventory, net Prepaid expenses Total Current Assets PROPERTY, PLANT and EQUIPMENT, net OTHER ASSETS Intellectual property, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities LONG-TERM LIABILITIES Convertible debenture, net - Related party notes payable Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 10,000,000 shares authorized, 708,200and -0- shares issued and outstanding, respectively 71 - Common stock, $0.001 par value; 2,000,000,000 shares authorized, 76,012,330 and 19,406,179 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. F-2 FEEL GOLF CO., INC. Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES, NET $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries Stock based compensation Advertising Professional fees Depreciation Other selling, general and administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME AND (EXPENSE) Interest income 1 - - Interest expense ) Interest expense - related party ) Total Other Income and (Expense) NET LOSS BEFORE TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. F-3 FEEL GOLF CO., INC. Condensed Statements of Stockholders' Equity (Unaudited) Additional PreferredStock CommonStock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2008 (Restated) - $
